DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-9, and 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or render obvious a gear assembly, comprising: 
a first gear disposed at a centerline axis of the gear assembly; 
a second gear coupled to the first gear in adjacent radial arrangement to form a first mesh between the first gear and the second gear; 
a third gear coupled to the second gear in adjacent radial arrangement to form a second mesh between the second gear and the third gear; 
a collector rotatably coupled with the third gear; and
a lubricant input portion disposed between a portion of the first gear and the second gear such that a first supply opening of the lubricant input portion is directed at the first mesh between the first gear and the second gear; 
a recirculation channel in communication with the collector and the lubricant input portion; and a valve operable between a first position in which the recirculation channel is not in fluid communication with the first supply opening of the lubricant input portion and a second position in which the recirculation channel is in fluid communication with the first supply opening of the lubricant input portion and a flow of lubricant collected within the collector is recirculated through the recirculation channel and out the first supply opening of the lubricant input portion via a relative velocity between the third gear and a carrier on which the second gear is rotatably mounted, wherein .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK D. KNIGHT whose telephone number is (571)272-7951. The examiner can normally be reached Telework M-F: 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/DEREK D KNIGHT/Primary Examiner, Art Unit 3659